NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, 15/633,489, was filed on Monday, June 26, 2017, and claims priority from Korean Application 10-2016-0079226, filed on June 24, 2016.  The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .

Status of the Application
This Notice of Allowability is in response to Applicant’s communication filed on May 23, 2022.
Independent claims 1, 11, and 12 are amended in the present response. Dependent claims 2-6 and 13-16 were previously cancelled.
Claims 1, 7-12, and 17-20 are pending, of which claims 1, 11, and 12 were independent.
All pending claims have been examined on the merits.  

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 

Re: Claim Rejections - 35 USC § 101 
In the Final Office Action dated April 27, 2021, the 35 USC § 101 rejection of independent claims 1, 11, and 12 was withdrawn.
The Examiner interpreted that the following combination of the recited features amounted to a specific ordered combination of steps that, due to user’s use of a remote control to input a phone number to a television terminal, and the system transmitting a URL including a link to the mobile phone of the user, is “significantly more” than an abstract idea, because it applies or uses the abstract idea in some other meaningful way beyond “generally linking” the use of the abstract idea to a particular technological environment:
“receiving a payment request for a home shopping order from a user of a home shopping server associated with the home shopping broadcast based upon the user using a remote controller for the television to request the automated payment and, in response to the request, displaying a payment screen on a screen of the television to receive a mobile phone number inputted by the user”, in combination with

“transmitting a payment uniform resource locator (URL) including a link to a payment screen corresponding to the payment request to the mobile phone of the user corresponding to the mobile phone number of the user through a text message service”.

Re: Claim Rejections - 35 USC § 103
The 35 USC § 103 rejection of independent claims 1, 11, and 12, and dependent claims 7 and 17, as being unpatentable over US 2014/0058897 A1 to Yang et al. (“Yang”, Eff. Filed on Aug. 24, 2012, and Published on Feb. 27, 2014) in view of US 2014/0222676 to Lee et al. (“Lee”, Eff. Filed on Oct. 13, 2011, and Published on Aug. 7, 2014), and further in view of Official Notice, is withdrawn.
Furthermore, the 35 USC § 103 rejection of dependent claims 8, 9, 10, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Lee and Official Notice as applied to claims 1, 7, 12, and 17 above, and further in view of US 2008/0076402 to Jeong (“Jeong”, Eff. Filed Nov. 2, 2005, Published on Mar. 27, 2008), is withdrawn too, because the claims depend from allowed independent claims.
In regards to independent claims 1, 11, and 12, the 35 USC § 103 rejection based on Yang in view of Lee and Official Notice is withdrawn because of the newly added features, in combination with the other recited features of the independent claims: 
wherein the step of performing payment processing corresponding to the payment request comprises:
receiving a confirmation for the payment processing from the user on the home shopping broadcast after the payment information is input on the mobile phone; and
completing the payment processing based on the confirmation.

Support for these newly added features can be found in Figure 5, “payment guidance information 520”, and paragraph [0089] of the specification.
In regards to US 2016/0012433 A1 to Marenick (“Marenick”, Eff. Filing date July 9, 2014), which is newly cited in the attached PTO-892 form, it teaches in para. [0062] (emphasis added) receiving confirmation of the transaction from the mobile phone, not “from the user on the home shopping broadcast” as claimed:
[0062] The single central mobile device 105 allows a user to complete the payment transaction with a television, cable, or satellite service via Wi-Fi, cellular, or satellite communication. For example, the mobile device 105 (e.g., mobile phone) can communicate with the secure transaction server 140 for a transaction initiated with a television 150 (e.g., smart television or a television with set top box). As a user watches programming on the television 150, a link can appear on the user interface on the television screen that allows for selection and activation by the user. The user can use a remote control, touch screen, or mobile device to activate the link, which indicates that the user is interested in conducting a transaction (e.g., buying a product shown on the screen at the time). The activation of the link is transmitted in a message to a merchant web server 120, which can transmit a message to the secure transaction server 140 that the user is to be authenticated by the secure transaction server 140. The secure transaction server 140 can send a push notification to the mobile device 105 or otherwise instruct the mobile device 105 to restore the application 105 a running on the mobile device 105. From the perspective of the user, upon activating the link on the television 150, the application 105 a on the mobile device 105 is restored. Alternatively, the application 105 a recognizes when the user is watching particular programming and what is presented on the screen, and a beacon or trigger can restore the application on the user interface of the mobile device 105. The user can select to authorize or decline the transaction from the application 105 a. Optionally, the user can input a PIN (e.g., 4 digit PIN) in the application 105 a as a requirement for authorizing payment. Once receiving the user's authorization, the application 105 a compiles payment information stored on the mobile device 105 with the transaction information and generates an encrypted packet, which is transmitted to the secure transaction server 140. The secure transaction server 140 does not decrypt or otherwise process the packet, but rather passes it along to the payment gateway server 130. The payment gateway server 130 decrypts the packet and sends the decrypted information to the merchant processor 160 for processing.

Therefore, Marenick does not expressly teach the newly added features to independent claims 1, 11, and 12.
In regards to US 2014/0222676 A1 to Lee (“Lee”, Eff. Filing date Oct. 11, 2012), which is newly cited in the attached PTO-892 form, it teaches the following in para. [0062] and [0063] (emphasis added):
[0062] The home shopping providing apparatus 130 transmits the home shopping broadcast through image media such as a TV, IPTV, Internet site, etc. Moreover, when the purchase method selection information selected by the user is received from the terminal 110 and the user terminal 114, the home shopping providing apparatus 130 transmits the received information to the mobile payment apparatus 140.

[0063] The home shopping providing apparatus 130 according to the present embodiment receives the purchase method selection information about a specific commodity selected by the user from the terminal 110 and the user terminal 114. For example, the home shopping providing apparatus 130 displays at least one of the purchase method information including the “counselor connection”, the “ARS”, and the “website” through the home shopping broadcast such as a TV, IPTV, Internet site, etc., and the user selects one of the displayed purchase method information and transmits the selected purchase method information to the home shopping providing apparatus 130.

While Lee teaches that “the user selects one of the displayed purchase method information and transmits the selected purchase method information to the home shopping providing apparatus 130”, Lee fails to teach 
“performing the payment processing corresponding to the payment request based on payment information input through the payment screen transmitted to the mobile phone of the user through the text service,” in combination with 
“receiving a confirmation for the payment processing from the user on the home shopping broadcast after the payment information is input on the mobile phone”, as recited in the independent claim 1, 11, and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAL I SHARON whose telephone number is (571)272-5614. The examiner can normally be reached M-F 8:30-6:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695

July 20, 2022